There are no bills of exception or statement of facts in the record. Several grounds of the motion for new trial relate to the admission of testimony, but these can not be reviewed in the absence of exceptions reserved verifying the matters.
There is another ground of the motion which recites that while the witness Armstrong was testifying for the State, in the presence and hearing of the jury, he appealed to the sympathies of the jury and shed tears and asked the jury to bear with him a while, as is fully shown by defendant's bill of exceptions. This bill is not in the record, and, therefore, we can not review this matter.
In the absence of the evidence we are unable to say the criticism of the charge was of sufficient importance to show error, especially in view of the fact that appellant was acquitted of assault with intent to murder under an indictment which charged that offense, and only convicted of an aggravated assault and battery.
As the record is presented to us, we are of opinion that the judgment should be affirmed, and it is accordingly so ordered.
Affirmed.